

EXHIBIT 10.3


Description of Certain Benefits
of Members of the Board of Directors and Executive Officers


Delta provides certain flight benefits to members of its Board of Directors and
provides certain benefits to its executive officers. Delta reserves the right to
change, amend or terminate these programs, consistent with their terms, at any
time for any reason for both active and retired directors and employees.


Flight Benefits: As is common in the airline industry, Delta provides
complimentary travel and certain Delta Sky Club privileges for members of the
Board of Directors; executive officers; the director’s or officer’s spouse,
domestic partner or designated companion (including, in certain circumstances,
the director’s or officer’s surviving spouse or domestic partner); the
director’s or officer’s children and parents; and, to a limited extent, other
persons designated by the director or officer (“Flight Benefits”). Complimentary
travel for such other persons is limited to an aggregate imputed value of
$35,000 per year for the CEO, President and Senior Executive Vice President;
$20,000 per year for directors; $15,000 per year for executive vice presidents;
and $12,500 per year for senior vice presidents. Delta reimburses directors and
officers for associated taxes on complimentary travel with an imputed tax value
of up to $40,000 per year for the CEO, President and Senior Executive Vice
President; $25,000 per year for directors; $20,000 per year for executive vice
presidents; and $17,500 per year for senior vice presidents. Unused portions of
the annual allowances described in the previous two sentences accumulate and may
be carried into succeeding years during Board service or employment.


A director who retires from the Board at or after age 52 with at least 10 years
of service as a director, at or after age 68 with at least five years of service
as a director, or at his mandatory retirement date, may continue to receive
Flight Benefits during retirement, except the unused portion of the annual
allowances does not accumulate into succeeding years (“Retired Director Flight
Benefits”). A director who served on the Board of Directors during the period
beginning on the date Delta entered into the merger agreement with Northwest and
ending on the date the merger occurred, or who joined the Board of Directors on
the date the merger occurred, will receive, at the completion of his Board
service (other than due to death or due to removal by stockholders for cause), a
vested right to Retired Director Flight Benefits, regardless of the director’s
age and years of service when his Board service ends. A director is not eligible
to receive Retired Director Flight Benefits if the director engages in certain
wrongful acts. The director designated by the Delta Master Executive Council,
the governing body of the Delta unit of the Air Line Pilots Association,
International, does not receive Flight Benefits or Retired Director Flight
Benefits.


An executive officer who retires from Delta (i) at or after age 52 with at least
10 years of service, or (ii) at any age with at least 25 years of service (with
at least 10 years of consecutive service from the officer’s most recent date of
hire), may continue to receive Flight Benefits during retirement, except the
unused portion of the annual allowances does not accumulate into succeeding
years (“Retired Officer Flight Benefits”). In addition, an executive officer
whose (i) employment is terminated without cause or for any other reason that
would entitle that person to benefits under Delta’s Officer and Director
Severance Plan and (ii) combined age and years of



--------------------------------------------------------------------------------



service equal 60 or more will be eligible for the Retired Officer Flight
Benefits. In exchange for certain non-competition, non-solicitation and
confidentiality covenants for the benefit of Delta and a general release of
claims against Delta, an officer who served in that capacity during the period
beginning on the date Delta entered into the merger agreement with Northwest and
ending on the date on which the merger occurred or who joined Delta from
Northwest on the date the merger occurred and who had been a Northwest officer
on the date Delta entered into the merger agreement, will receive, on his
termination of employment (other than by death or by Delta for cause), a vested
right to Retired Officer Flight Benefits, regardless of the officer’s age and
years of service at his termination of employment.


Notwithstanding the foregoing, a person who is first elected to the Board of
Directors or as an officer on or after June 8, 2009, will not receive
reimbursement for taxes for Retired Director Flight Benefits or Retired Officer
Flight Benefits, respectively. Delta also does not provide any reimbursement for
taxes associated with travel by the surviving spouse or domestic partner of any
director or officer.


Annual Physicals: Delta requires executive officers to obtain a comprehensive
annual physical examination. Delta pays the cost of this required examination,
which is limited to a prescribed set of preventive procedures based on the
person’s age and gender.








2